UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6170



ELMER BARLEY,

                                              Plaintiff - Appellant,

          versus


LIEUTENANT COOK,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-05-17-2)


Submitted:   May 19, 2005                     Decided:   May 25, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elmer Barley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Elmer Barley appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the district court.   See Barley v. Cook,

No. CA-05-17-2 (E.D. Va. Jan. 24, 2005).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -